PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of:
BLANCHARD, SIMON 
Application No.: 16/438,066
Filing:  11 June 2019
Attorney Docket No.: 76406-293542 
For: VENTILATION SYSTEM WITH AUTOMATIC FLOW BALANCING DERIVED FROM A NEURAL NETWORK AND METHODS OF USE  




: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a) 



This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed January 21, 2021, to make the above-identified application special.  

The request and petition are DISMISSED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA).  

2.	Applicant must:

a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:

a.	Documentation of prior office action:

ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; 

5.	Applicant must submit: 

a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application);

Conditions (2), (3) and (5) above are considered to have been met.  However, the request to participate in the PPH pilot program and petition fails to comply with the conditions (1) and (4). 
Regarding the requirement of condition (1), applicant indicates that the OEE application is “PCT/US2019/036,582”, the type of OEE work product relied upon is the “Written Opinion of the International Searching Authority” (WO/ISA).  Applicant states on the PPH Request that the OEE work product and translation was “previously submitted” as an attached document to the US application.  Applicant need to confirm OEE application number and what type of OEE work product relied upon in the renewed request.  Therefore, requirement (1) is not satisfied on the present record. 

Regarding the requirement of condition (4), applicant indicates the OEE work product relied upon is the “Written Opinion of the International Searching Authority” (WO/ISA).  Applicant should confirm the OEE work product ever by a copy of the office action(s) the “Decision to Grant a Patent” and the “Notification of Reasons for Refusal”  from the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or the latest work product in the international phase of the OEE PCT.  However a full English translation of the OEE work product need to be accomplices with the renewed request.  The office could not locate a previously copy of the “Written Opinion of the International Searching Authority” (WO/ISA) in the U.S. application.  Therefore, requirements (1) and (4) is not satisfied on the present record. 

Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.
Response must be filed via the Electronic Filing System (EFS) using the document description: Petition to make special under Patent Pros Hwy.  Any preliminary amendments and IDS submitted with the PPH documents must be separately indexed as a preliminary amendment and IDS, respectively. 

Telephone inquiries concerning this decision should be directed to Dale Hall whose telephone number is (571) 272-3586.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov.



/Dale A. Hall/Paralegal Specialist, OPET